Title: From James Madison to James Monroe, 21 October 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Ocr. 21. 1823.
        
        The friends of Mr. Geo: Conway now of Alabama, who are among my near & much respected Neighbours, understanding that an Office of Register of land is become vacant by the election of its holder to Congress, are anxious that I should name him for consideration in appointing a successor. Notwithstanding the claim they think they have to my favorable attention, I yield to their wishes with a reluctance I can not suppress on such occasions, but not without a confidence in the testimony borne to the personal worth & capacity of Mr. Conway. He is I learn from those best acquainted with him, of the strictest integrity, of most amiable dispositions, and has been bred a Clerk, tho’ I am not able to say in what official School. With high & cordial respect
        
          James Madison
        
       